Citation Nr: 1711656	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chronic migraines, to include as secondary to service-connected Meniere's syndrome.

2.  Entitlement to an effective date prior to September 26, 2007, for the grant of entitlement to service connection for Meniere's syndrome, including on the basis of alleged Clear and Unmistakable Error (CUE) in a June 1972 rating decision that denied service connection for a nervous stomach (now claimed as Meniere's syndrome.)

3.  Entitlement to a rating in excess of 60 percent, prior to September 24, 2010, for Meniere's syndrome.

4.  Whether a timely notice of disagreement (NOD) was filed with respect to the initial rating assigned for Meniere's syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to March 1966.

The matter of entitlement to service connection for migraines is before the Board on appeal from a July 2013 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO) (notification in August 2013).  That denial was continued in an August 2014 rating decision.  That issue was previously before the Board in October 2015, when it was remanded by another Veterans Law Judge (VLJ) for issuance of a statement of the case (SOC), in accordance with Manlicon v. West, 12 Vet. App. 238 (1999), and in June 2016, when it was remanded for additional development.

The procedural history of the remaining matters is complex.  

An August 2009 rating decision (notification in September 2009) reopened a previously denied claim (based on the submission of new and material evidence) and granted service connection for Meniere's disease, effective September 26, 2007; a 60 percent rating was assigned.  In an August 2010 rating decision, the RO denied entitlement to an effective date prior to September 26, 2007, for the grant of service connection for Meniere's syndrome, to include on the basis of CUE in a June 1972 rating decision.  A February 2012 rating decision continued the 60 percent rating assigned.

In June 2012, the Veteran testified at a Central Office Board hearing before the other VLJ on the matter of an earlier effective date for the grant of service connection for Meniere's syndrome, to include based on CUE.  In a July 2013 Board decision, that VLJ determined that there was no CUE in the June 1972 rating decision and that an effective date prior to September 26, 2007, for the grant of service connection was not warranted.  The matter of entitlement to a rating in excess of 60 percent for Meniere's was remanded for issuance of an SOC, in accordance with Manlicon.  In November 2013, the Board denied the Veteran's motion for reconsideration of the July 2013 Board decision.  

The Veteran appealed the unfavorable portion of the July 2013 Board decision (regarding the effective date of the grant of service connection for Meniere's syndrome) to the U.S. Court of Appeals for Veterans Claims (Court), resulting in a May 2015 Memorandum Decision vacating that portion of the July 2013 Board decision and remanding the matter (both with respect to the finality of the June 1972 decision and whether that decision was the product of CUE) for readjudication consistent with instructions outlined in the Memorandum Decision.

Meanwhile, in an April 2015 rating decision, the RO granted an increased rating of 100 percent for Meniere's syndrome, effective October 10, 2014.  In an August 2015 rating decision, the RO granted an earlier effective date of September 24, 2010, for the grant of an increased 100 percent rating.  

The matters of the effective date for the grant of service connection for Meniere's syndrome and of the rating assigned were both returned to the Board.  In an October 2015 Board decision, the other VLJ remanded the service connection effective date matter (addressed in the May 2015 Court Memorandum Decision) for additional development.  In the Introduction portion of that decision the Board declined to take jurisdiction of the matter of an increased rating for Meniere's syndrome, characterizing the August 2015 rating decision as granting the full benefit sought.  

In November 2015, the Veteran filed a motion for reconsideration with respect to the increased rating matter.  Read liberally, the Veteran raised two theories of entitlement to an effective date prior to September 24, 2010, for the grant of an increased 100 percent rating for Meniere's syndrome: (1) that he had filed a timely NOD of the initial rating assigned in the August 2009 rating decision (that granted service connection) and, in the alternative, (2) that 38 C.F.R. § 3.400(o)(2) allows for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that worsening took place within that one-year time period.

In a June 2016 Board decision, the other VLJ considered the Veteran's motion for reconsideration and determined that the October 2015 Board had, in error, implicitly denied a claim of entitlement to a rating in excess of 60 percent for Meniere's syndrome, prior to September 24, 2010.  In so doing, the Board determined that (1) the Veteran had initiated an appeal as to whether he filed a timely NOD with respect to the initial rating assigned and that (in the alternative) (2) the matter of an earlier effective date for the grant of an increased rating to 100 remained pending under 38 C.F.R. § 3.400(o)(2) (i.e., that if the Veteran did not file a timely appeal with respect to the initial rating assigned, he was nonetheless potentially entitled to an earlier effective date for the grant of an increased rating if it was factually ascertainable that a compensable worsening occurred within one year prior to the filing of his claim for increased rating.)  Consequently, the Board granted a partial vacatur of the October 2015 Board decision to the extent that it implicitly denied an effective date prior to September 24, 2010, for the grant of an increased (i.e., 100 percent) rating for Meniere's syndrome and listed both theories of entitlement as separate issues in the caption.  

In the June 2016 Board decision, the other VLJ remanded all four issues listed on the first page of this decision for additional development.  Unfortunately, due to an error in how the matters were entered in the Veterans Appeals Control and Locator System (VACOLS), the matter of an effective date prior to September 24, 2010, for the grant of an increased rating was entered twice, and two separate appeal streams were created: one characterizing the matter as "entitlement to a rating in excess of 60 percent prior to September 24, 2010" and one characterizing it as "entitlement to an effective date prior to September 24, 2010, for the grant of a 100 percent rating.  (The Board notes that the next highest rating (in excess of 60 percent) for Meniere's syndrome is 100 percent; consequently, the two characterizations represented the same issue.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.)  One characterization of the issue was associated with the June 2016 remand to the RO.  The other characterization of the issue was retained by the Board.  

A Central Office hearing (on all four issues remaining on appeal) before the undersigned was inadvertently scheduled (in error) and held (in October 2016) while the issues remained on remand (and in the jurisdiction of the RO).  

The Board acknowledges and regrets the error in characterizing and logging the issues on appeal.  To ensure that the record is corrected, the Board is issuing this remand to clarify the issues on appeal, which are being returned to the RO to complete any additional development.  

(The Board acknowledges that the Veteran has presented testimony before two VLJs in the appeal of the effective date assigned for the grant of service connection for Meniere's syndrome.  Because the Board is not yet deciding any of the matters addressed herein, the Court's holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011) and the provisions of 38 U.S.C.A. § 7102 and 38 C.F.R. § 20.707 are not yet implicated.)   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The issues remaining on appeal are: (1) entitlement to service connection for migraines; (2) entitlement to an effective date prior to September 26, 2007, for the grant of service connection for Meniere's syndrome (to include consideration of CUE in a June 1972 rating decision); (3) entitlement to a rating in excess of 60 percent, prior to September 24, 2010, for Meniere's syndrome; and (4) whether the Veteran filed a timely NOD with respect to the initial rating assigned for Meniere's syndrome.  The Board's June 2016 remand directives are summarized and repeated below.  (The AOJ may disregard any directives that have already been completed.)

Migraines

In the Veteran's substantive appeal, he argued that the December 2015 SOC failed to consider all the evidence.  Specifically, he asserted that the AOJ failed to consider an October 2015 private medical opinion that had been submitted in November 2015.  As previously noted in the June 2016 remand, remand is required for initial review by the AOJ.  (As noted in the Introduction, a Central Office hearing has now been held on this matter; no further hearing should be scheduled on remand.)

Increased Rating

As previously noted in the June 2016 remand, remand is required for issuance of a supplemental SOC as to whether a rating in excess of 60 percent, prior to September 24, 2010, is warranted for the Veteran's service-connected Meniere's syndrome (under 38 C.F.R. § 3.400(o)(2).  (As noted in the Introduction, a Central Office hearing has now been held on this matter; no further hearing should be scheduled on remand.)

Timely NOD

The Board previously concluded that the Veteran had submitted October 2012 correspondence that could be liberally construed as an NOD with that portion of the February 2012 rating decision that determined that September 2010 correspondence was a new claim for increased rating (and not a timely NOD as to the August 2009 rating decision).  Consequently, remand is required for an SOC to be issued.  Manlicon, supra.  (As noted in the Introduction, a Central Office hearing has now been held on this matter; no further hearing should be scheduled on remand.)

Earlier Effective Date for Service Connection/CUE

As before, this issue is remanded as inextricably intertwined with the other matters remanded herein.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC addressing whether a timely NOD was filed with respect to the issue of entitlement to a higher initial rating for Meniere's syndrome.  Only if the Veteran or his representative submits a timely substantive appeal addressing this issue should it be returned to the Board for appellate review.

2.  Then, readjudicate the matters remaining on appeal, based upon all additional evidence received.  (The Veteran has already testified before the Board with respect to all four issues; no additional hearing is necessary.)  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




